Citation Nr: 1807196	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus with peripheral neuropathy, to include as secondary to exposure to Agent Orange (AO)/herbicides.

2. Entitlement to service connection for Hepatitis A, B, and C, to include as secondary to exposure to AO/herbicides.

3. Entitlement to service connection for pure hypercholesterolemia, to include as secondary to exposure to AO/herbicides.

4. Entitlement to service connection for myopia, to include as secondary to exposure to AO/herbicides.

5. Entitlement to service connection for hypertension, to include as secondary to exposure to AO/herbicides.

6. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to exposure to AO/herbicides.

7. Entitlement to service connection for open angle glaucoma with borderline findings, to include as secondary to exposure to AO/herbicides.

8. Entitlement to service connection for chronic ischemic heart disease, status post-surgical aortocoronary bypass, to include as secondary to exposure to AO/herbicides.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran initially requested a Travel Board hearing. However, in June 2016, the Veteran's representative submitted notification that the Veteran no longer wished to appear at a hearing in regard to his claims. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

A Statement of the Case (SOC) was issued by the RO in December 2013.


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam.

2. The Veteran served in Thailand at Udorn Royal Thai Air Force Base (RTAFB) from May 1972 to December 1972 with a military occupational specialty of aerospace ground equipment repairman.

3. The Veteran's duties in Thailand do not permit VA to presume that he was exposed to herbicides, to include AO.

4. The Veteran was not actually or presumed to have been exposed to AO/herbicide agents.

5. Diabetes mellitus with peripheral neuropathy is not shown to be causally related to any disease, injury, or incident during service, to include exposure to herbicides, and did not manifest within one year of the Veteran's discharge from service.

6. Hepatitis A, B, and C is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to herbicides.

7. Pure hypercholesterolemia is a laboratory finding and not a disability for which service connection may be granted.

8. Myopia is a refractive error, which is not a disease or injury for VA disability compensation purposes.

9. Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to herbicides, and did not manifest within one year of the Veteran's discharge from service.

10. COPD is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to herbicides.

11. Open angle glaucoma with borderline findings is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to herbicides.

12. Chronic ischemic heart disease, status post-surgical aortocoronary bypass, is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to herbicides, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1. Diabetes mellitus with peripheral neuropathy was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. Hepatitis A, B, and C was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. § 3.303 (2017).

3. Pure hypercholesterolemia was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. § 3.303 (2017).

4. Myopia was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 4.9 (2017).

5. Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6. COPD was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. § 3.303 (2017).

7. Open angle glaucoma with borderline findings was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service. 38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. § 3.303 (2017).

8. Chronic ischemic heart disease, status post-surgical aortocoronary bypass, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases will be service-connected even if there is no in-service record of the disease in service. 38 C.F.R. §§ 3.307(a)(6),(d), 3.309(e). Notwithstanding the foregoing presumptions, a Veteran is not precluded from establishing service connection due to exposure to herbicides with proof of direct causation. Combee v. Brown, 38 F.3d 1039, 1042 (Fed. Cir. 1994).

VA has extended the presumption of service connection for diseases listed under 3.309(e) to Veterans who served in Korea in or near the demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971, or in Thailand at certain designated bases and whose duties placed him on or near the perimeter of the base, where Agent Orange was sprayed. 38 C.F.R. § 3.307(a)(6)(iv); see also Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, 3 (May 2010); M21-1MR, Part IV, Subpart ii, Ch. 2, Section C, Paragraph 10, Subsection (p).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served 90 days or more of active service, certain chronic diseases that become manifest to a degree of 10 percent or more within one year after the date of separation from such service shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3  1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

(a) Exposure to AO/Herbicides

The Veteran alleges that he was exposed to AO/herbicides while in Vietnam and Thailand during service.

The Veteran, in a statement submitted in April 2014, reported that he served 90 days in Vietnam beginning in June 1972 prior to being transferred to Thailand for another 90 days. In an affidavit submitted in January 2016, the Veteran altered his report of his service in Vietnam. In January 2016, the Veteran reported that he served in Vietnam for 90 days in winter 1971 to 1972. He then contends he was transferred to the Udorn RTAFB in Thailand from September 1972 to January 1973. The Veteran's military personnel records, however, indicate that the Veteran served in Thailand at Udorn RTAFB from May 1972 to December 1972 for 188 days. The contemporaneous records do not support a finding that the Veteran served in Vietnam.

The Board finds the Veteran's military personnel records that were created contemporaneously with the Veteran's service to be more probative of the location of the Veteran's service than the Veteran's inconsistent statements regarding his reported service in Vietnam prior to his service in Thailand.

The Board acknowledges that the Veteran served 188 days on Udorn RTAFB in Thailand. During this time, the Veteran contends, and his military personnel records indicate, that he served as an aerospace ground equipment repairman. The Veteran contends that this service consisted of fixing and maintaining airplanes' generators and other mechanical maintenance.  The Veteran reported in January 2016 that this work involved working inside and outside the garage area near the airfield and being within walking distance of the perimeter five to six days a week.  He reported that he lived off the base while in Thailand, and therefore, had to walk through the perimeter on a daily basis.  He reported a lot of rain and puddles that he would walk through while on the job, though he did not remember any mudslides.  Finally, he reported that it was common to exercise around the perimeter or hang out there for smoke breaks. The Veteran did not recall any specific instance when he came into contact with any herbicides.

The VA Adjudication Procedures manual, the M21-1, provides that "Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them at or near the perimeters of Thailand military bases." See IV.ii.1.H.5.a.

With regard to U.S. Air Force Veterans, the M21-1 provides that herbicide exposure may be conceded on a facts-found basis if the Veteran served at one of the listed RTAFBs during the Vietnam era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. See M21-1, IV.ii.1.H.5.b.

A VA memorandum entitled "Herbicide Use in Thailand During the Vietnam Era" (previously associated with Fast Letter 09-20 prior to incorporation into the M21-1), provides that VA had reviewed a DOD list of locations where tactical herbicides such as Agent Orange were used and that tactical herbicides were used in Thailand only from April 2, 1964, to September 8, 1964 at the Pranburi Military Reservation, which was not near any U.S. military installation or RTAFB. The memorandum further notes that VA received a letter from the Department of the Air Force stating that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand. Additionally, the memorandum noted that the CHECO Report does not report the use of any tactical herbicides on allied bases in Thailand, although it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters and, therefore, if a Veteran's military occupational specialty was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial herbicides.

None of the Veteran's duties refer to participating in air base security or operations along the perimeter of the air base. Rather, the Veteran asserts his duties required him to occasionally work on the air base, within some undetermined distance the Veteran described as within "walking distance" of the perimeter. However, none of these duties involved regular contact with the base perimeter, and therefore herbicide exposure may not be conceded under M21-1 provisions.

The Board acknowledges that the Veteran reports having to walk through the perimeter gates as he lived off the base, walked in puddles on the base, and would occasionally take smoke brakes or exercise near the perimeter. However, in none of these examples does the Veteran contend there was indications of herbicide exposure during these times, nor can he provide any specific instances in which he, personally, was exposed to herbicides.

Additionally, the Board acknowledges the brief submitted by the Veteran's representative in February 2016, in which the Veteran's representative argues that the Veteran served near the perimeter and therefore, exposure to AO/herbicides should be presumed. However, the law as it relates to exposure in Thailand, as noted above, does not provide a presumption of exposure simply by nature of service generally near the perimeter of the base. Rather, it allows for service connection due to exposure to herbicides on a facts found basis.

As the Veteran has not provided any specific instance in which he alleges he was directly exposed to AO/herbicides and the Veteran's duties as an aerospace ground equipment repairman would not have involved regular contact with the base perimeter, the Board finds that the Veteran was not likely exposed to AO/herbicide during his service in Thailand, and will now consider whether the Veteran's claimed disabilities can be service connected on another basis.

(b) Diabetes Mellitus with Peripheral Neuropathy

The Veteran was noted to have a history of peripheral neuropathy in VA treatment records from June 2010, but they do not indicate diabetes mellitus. Additionally, the Veteran's service treatment records (STRs) do not indicate any treatment for or symptoms of diabetes mellitus with peripheral neuropathy while in service. At the Veteran's separation examination in February 1973 shows that clinical evaluation of the Veteran did not indicate any signs or symptoms of diabetes mellitus with peripheral neuropathy, and in the corresponding Report of Medical History, the Veteran did not note any concerns related to diabetes mellitus with peripheral neuropathy.

Absent an incident, injury, or diagnosis in service and no clear diagnosis of diabetes mellitus. Service connection for diabetes mellitus with peripheral neuropathy must be denied on a direct basis.

The Board notes that diabetes mellitus with peripheral neuropathy is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.
	
However, as noted above, the Veteran's separation examination did not include references to diabetes mellitus with peripheral neuropathy. Additionally, the claims file does not indicate complaints related to peripheral neuropathy until 2010, which is approximately 37 years after discharge from service. Furthermore, it is unclear whether the Veteran currently has a diagnosis of diabetes mellitus. As diabetes mellitus with peripheral neuropathy did not arise within one year of service and the preponderance of the contemporaneous evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a presumptive basis must also be denied.

(c) Hepatitis A, B, and C

VA treatment records list "hepatitis C AB+" as an active problem in July 2010, meeting the first requirement of service connection, which is evidence of a current disability.

As to in-service disease or injury, the Veteran's service treatment records (STRs) do not indicate any treatment for hepatitis or any other liver disability while in service. Additionally, the Veteran's separation examination in February 1973 shows that clinical evaluation did not indicate any signs or symptoms of hepatitis.  In the corresponding Report of Medical History, the Veteran did not indicate any abnormalities other than shortness of breath and pain or pressure in the chest. Absent an in-service incurrence, direct service connection must be denied.

The Board notes that hepatitis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.
	
However, as noted above, the Veteran's separation examination and STRs did not include references to a diagnosis of hepatitis. Additionally, the claims file does not indicate a diagnosis of hepatitis within one year of discharge from service, with the first notation hepatitis as an active problem is noted in July 2010, which is approximately 37 years after discharge from service. As the Veteran's current hepatitis disability did not arise within one year of service and the preponderance of the contemporaneous evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a presumptive basis must also be denied.

(d) Pure Hypercholesterolemia

VA treatment records list pure hypercholesterolemia as an active problem in July 2010, meeting the first requirement of service connection, which is evidence of a current disability.

As to in-service disease or injury, the Veteran's service treatment records (STRs) do not indicate any treatment for any cholesterol-related disabilities while in service. Additionally, the Veteran's separation examination in February 1973 shows that a clinical evaluation did not indicate any signs or symptoms of pure hypercholesterolemia or any cholesterol-related disability.  In the corresponding Report of Medical History, the Veteran did not indicate any abnormalities other than shortness of breath and pain or pressure in the chest. Absent an in-service incurrence, direct service connection must be denied.

The Veteran asserts entitlement to service connection for hypercholesterolemia and hyperglyceridemia.  

The Veteran's July 2010 treatment records lists hypercholesterolemia as an active problem.  

The evidence, however, does not show that the Veteran has any disability associated with his hypercholesterolemia.  Hypercholesterolemia, in and of itself, is a laboratory finding.  It is not a disease, injury, or disability for VA compensation purposes, even though it may be considered a risk factor in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The record in this case contains no evidence suggesting that hypercholesterolemia causes the Veteran any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Although hypercholesterolemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for the laboratory finding itself.  Again, there is no dispute that the Veteran has hypercholesterolemia, the law simply does not provide benefits for elevated laboratory findings without a disability, so the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

(e) Myopia

VA treatment records lists myopia as an active problem in June 2010. The Veteran's entrance examination in May 1971 noted a refraction of -1.75 in both eyes, and the Veteran indicated he wore glasses. The Veteran's separation examination in February 1973 shows that the Veteran's vision had worsened during service, but he had normal vision with corrective lenses.  In the corresponding Report of Medical History, the Veteran did not indicate any abnormalities related to his eyes. The Veteran's STRs do not indicate any incident or injury in service related to his eyes.

The Board notes that the "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level fitness) to 4 (medical condition or physical defect is below the level of medical fitness required for retention in military service). The "P" stands for "physical capacity or stamina," the "U" stands for "upper extremities," the "L" stand for "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stand for "psychiatric condition." Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). The separation examination noted the Veteran required glasses for defective vision, and assigned a PULHES score of "2" for eyes.

Service connection for such vision loss is not warranted because his declining vision is correctable refractive error, and is not a disability for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error.  M21-1, III.iv.4.B.1.d.  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  M21-1, III.iv.4.B.1.b.  

Here, the evidence shows that the Veteran's primary complaints related to his eyes are near-sightedness, requiring the use of corrective lenses, and there is no evidence of any underlying pathology which would allow for disability compensation.  

(f) Hypertension

VA treatment records list hypertension as an active problem in June 2010, meeting the first requirement of service connection, which is evidence of a current disability.

As to in-service disease or injury, the Veteran's service treatment records (STRs) do not indicate any treatment for hypertension or indications of high blood pressure while in service. Additionally, the Veteran's separation examination in February 1973 shows that a clinical evaluation did not indicate any signs of hypertension or high blood pressure. At the examination, the Veteran's blood pressure was 130/80.  In the corresponding Report of Medical History, the Veteran specifically checked that he did not currently have and had never had high or low blood pressure. Absent an in-service incurrence, direct service connection must be denied.

The Board notes that hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.
	
However, as noted above, the Veteran's separation examination and STRs did not include references to a diagnosis of hypertension or indications of high blood pressure while in service. Additionally, the claims file does not indicate diagnosis of hypertension within one year of discharge from service, with the first notation hypertension as an active problem being noted in June 2010, which is approximately 37 years after discharge from service. As the Veteran's current hypertension disability did not arise within one year of service and the preponderance of the contemporaneous evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a presumptive basis must also be denied.

(g) COPD

VA treatment records list COPD as an active problem in June 2010, meeting the first requirement of service connection, which is evidence of a current disability.

As to in-service disease or injury, the Veteran's service treatment records (STRs) do not indicate any treatment for a lung disability or a diagnosis of COPD. Additionally, the Veteran's separation examination in February 1973 shows that a clinical evaluation did not indicate any signs or symptoms of a lung disability or diagnosis of COPD. In the corresponding Report of Medical History, the Veteran did note that he had either currently or in the past experienced some shortness of breath and chest pains. However, the Board finds the clinical evaluation of the Veteran indicating no abnormalities in the Veteran's lungs to be more probative of the state of the Veteran lungs at the time of separation as the examiner specifically addressed the Veteran's notations of chest pain and shortness of breath and opined they were more likely due to a history of smoking and sinusitis. Absent an in-service incurrence, direct service connection must be denied.

(h) Open Angle Glaucoma with Borderline Findings

VA treatment records list open angle glaucoma with borderline findings as an active problem in June 2010, meeting the first requirement of service connection, which is evidence of a current disability.

As to in-service disease or injury, as noted above, the Veteran's service treatment records (STRs) do indicate vision loss, however, they do not indicate any treatment for or symptoms of glaucoma. Additionally, the Veteran's separation examination in February 1973 shows that a clinical evaluation did not indicate any signs or symptoms of any eye disability other than normal vision loss. In the corresponding Report of Medical History, the Veteran also did not note any eye abnormalities. Absent an in-service incurrence, direct service connection must be denied.

(i) Chronic Ischemic Heart Disease

VA treatment records list chronic ischemic heart disease as an active problem in July 2010, meeting the first requirement of service connection, which is evidence of a current disability.

As to in-service disease or injury, the Veteran's service treatment records (STRs) do not indicate any treatment for or symptoms of chronic ischemic heart disease during service. The Veteran's separation examination in February 1973 did note that the Veteran reported shortness of breath and chest pain. However, the examiner opined this was most likely due to the Veteran's history of smoking and sinusitis, not a heart disability. The clinical evaluation noted that the Veteran did not have any abnormalities related to his heart. In the corresponding Report of Medical History, other than the aforementioned notation of shortness of breath and chest pain, the Veteran specifically checked that he did not currently have and had never had heart trouble. Absent an in-service incurrence, direct service connection must be denied.

The Board notes that chronic ischemic heart disease is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.
	
However, as noted above, the Veteran's separation examination and STRs did not include references to a diagnosis of chronic ischemic heart disease or indications of heart trouble while in service. Additionally, the claims file does not indicate diagnosis of chronic ischemic heart disease within one year of discharge from service, with the first notation of chronic ischemic heart disease as an active problem being noted was in July 2010, which is approximately 37 years after discharge from service. As the Veteran's current chronic ischemic heart disease did not arise within one year of service and the preponderance of the contemporaneous evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a presumptive basis must also be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claims must be denied.


ORDER

Entitlement to service connection for diabetes mellitus with peripheral neuropathy, to include as secondary to exposure to AO/herbicides, is denied.

Entitlement to service connection for Hepatitis A, B, and C, to include as secondary to exposure to AO/herbicides, is denied.

Entitlement to service connection for pure hypercholesterolemia, to include as secondary to exposure to AO/herbicides, is denied.

Entitlement to service connection for myopia, to include as secondary to exposure to AO/herbicides, is denied.

Entitlement to service connection for hypertension, to include as secondary to exposure to AO/herbicides, is denied.

Entitlement to service connection for COPD, to include as secondary to exposure to AO/herbicides, is denied.

Entitlement to service connection for open angle glaucoma with borderline findings, to include as secondary to exposure to AO/herbicides, is denied.

Entitlement to service connection for chronic ischemic heart disease, status post-surgical aortocoronary bypass, to include as secondary to exposure to AO/herbicides, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


